219 S.W.3d 858 (2007)
Laverne HARRIS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88232.
Missouri Court of Appeals, Eastern District, Division Five.
April 24, 2007.
John M. Albright, Poplar Bluff, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, C.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Laverne Harris ("Movant") appeals from the judgment of the Circuit Court of Washington County, denying her Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant pleaded guilty to one count of assault in the second degree, and the trial court sentenced Movant to seven years' imprisonment. As grounds for denial of Movant's motion, the court determined that the record refuted the facts Movant cited in support of her claim for relief. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.